Name: 2013/381/EU: Council Decision of 9Ã July 2013 appointing a German member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2013-07-16

 16.7.2013 EN Official Journal of the European Union L 193/21 COUNCIL DECISION of 9 July 2013 appointing a German member of the Committee of the Regions (2013/381/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the German Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) A members seat on the Committee of the Regions will become vacant following the end of the term of office of Mr Helmut Max JAHN on 22 July 2013, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as member of the Committee of the Regions with effect from 23 July 2013 for the remainder of the current term of office, which runs until 25 January 2015:  Mr JÃ ¶rg DUPPRÃ , Landrat des Landkreises SÃ ¼dwestpfalz, PrÃ ¤sident des Deutschen Landkreistages. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 9 July 2013. For the Council The President R. Ã ADÃ ½IUS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.